Citation Nr: 1007982	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the Veteran's VA claims folder.

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 2007.  However, the 
Veteran failed to appear for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

In August 2008, the Board found that new and material 
evidence had been received to reopen the Veteran's bilateral 
knee claims.  The Board then remanded these claims for 
additional development.


FINDING OF FACT

The Veteran's right knee disorder and left knee disorder are 
not attributable to his military service nor was arthritis 
diagnosed in the initial post-service year.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  



2.  A left knee disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In the instant case, the Veteran was 
provided with pre-adjudication notice by a letter dated in 
January 2003, which is clearly prior to the May 2003 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification in regard to this case in April 
2007.

Taken together, these letters informed the Veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.  All available 
medical records pertinent to the issues on appeal are in the 
claims folder.  Nothing indicates that the Veteran has 
indicated the existence of any other relevant evidence that 
has not been obtained or requested.  Moreover, he has had the 
opportunity to present evidence and argument in support of 
his claims.  As detailed in the Introduction, his request for 
a Board hearing has been deemed withdrawn.

Furthermore, under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81.

Here, in August 2008, the Board remanded these claims for, in 
pertinent part, a VA compensation examination.  VA scheduled 
the Veteran for an examination on December 17, 2008.  In a 
November 21, 2008 letter, VA advised the Veteran that his 
appearance at this examination was necessary for VA to 
adjudicate his claims and the repercussions for failing to 
report.  

The Veteran failed to report for his scheduled VA examination 
and he has not established good cause for his failure to 
report to this examination.  The regulations provide that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2009).  Therefore, the Veteran's claims shall be 
rated based on the current evidence of record.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claims or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claims, in which event the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Finally, the Board is also satisfied as to substantial 
compliance with its August 2008 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  This included scheduling 
the Veteran for a VA compensation examination (which he 
failed to appear for), sending the Veteran the VCAA notice 
letter in October 2008, allowing him an opportunity to submit 
additional medical or other evidence in response, and then 
readjudicating his claim in the April 2009 SSOC.  


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the Veteran's lay assertions 
are not competent or sufficient.



Service Connection


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran essentially contended that he developed chronic 
knee problems due to injuries sustained during active 
service.  He also indicated that the claimed right knee 
disorder developed secondary to the left knee disorder.

In pertinent part, the Veteran's service treatment records 
(STRs) reflect that he was treated for bilateral knee 
problems while on active duty, but that no knee disease or 
injury was shown when he separated from service.  

The Veteran's lower extremities were clinically evaluated as 
normal on service examinations conducted in February 1977, 
March 1984, and June 1989.  Records dated in June 1982 
reflect treatment for burns to the right knee.  Subsequent 
records dated in June, July, August, November and December 
1994 reflect he was treated for left knee pain.  In June 
1994, it was noted that the Veteran reported left knee pain 
of 6 weeks' duration after he stepped out of a truck and 
heard a "pop."  He then experienced swelling and clicking.  
X-rays taken of the left knee resulted in an impression of 
questionable chondromalacia patellae with associated 
suprapatellar effusion.  However, the remainder of the 
examination appeared unremarkable, with no acute fracture or 
dislocation seen.  Further, the Veteran's lower extremities 
were evaluated as normal on his February 1995 retirement 
examination.

Post-service, the Veteran was afforded a VA examination in 
May 1995.  The Veteran made knee complaints, including 
reporting pain.  However, physical evaluation showed no 
swelling, tenderness, or instability of either knee.  Both 
knees had full range of motion.  Further, there was no bone, 
joint, or soft tissue abnormality on X-rays taken of the 
knees in conjunction with this examination.  The diagnosis 
was history of bilateral knee injuries with chronic pain and 
locking.

Thus, although the Veteran reported having pain and locking 
of the knees in May 1995, there was no clinical diagnosis at 
that time.  The X-rays were normal and no 
arthritis/degenerative joint disease was shown.  The first 
post-service indication of the claimed disabilities appears 
to be contained in records dated in 2002, approximately 7 
years after his separation from service.  VA Medical Center 
(VAMC) outpatient treatment records dated in August 2002 and 
May 2005 identified the Veteran as having "joint disease" 
of the knees, but did not specify if it was degenerative 
joint disease or some other joint disease and no etiology 
thereof was provided.  

The Board must consider whether the silence of the Veteran in 
reporting complaints regarding his knees for 7 years 
constitute negative evidence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

In Forshey, the Federal Circuit addressed the use of a 
toxicology report and road conditions in determining if the 
Veteran died as a result of his own misconduct when driving a 
motorcycle intoxicated.  "Negative evidence" was described 
as evidence tending to disprove an alleged fact and the 
Federal Circuit found that such evidence was relevant.  The 
Federal Circuit did not in anyway suggest that the lack of 
evidence was equivalent to "negative evidence."  In Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit 
stated that, "the trier of fact should consider all of the 
evidence including ... the amount of time that elapsed since 
military service, and any other facts."  The Federal Circuit 
did not equate the lack of evidence with "negative 
evidence," it only stated that all evidence is to be 
considered. .

In Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 
(C.A. Fed. Oct. 5, 2007), the Federal Circuit interprets 
Forshey.  It was stated that the majority en banc in Forshey 
interpreted negative evidence to mean that "which tends to 
disprove the existence of an alleged fact." Id. at 1358.  
The absence of evidence in support of an alleged fact clearly 
is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  In short, to the extent the 
Court viewed the lack of evidence in Mr. Dulin's favor as a 
circumstance amounting to negative evidence, it did not err.

Thus, in applying these considerations, the absence of knee 
symptoms in the record for about 7 years post-service 
interrupts continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The absence of knee symptoms constitutes 
negative evidence and opposes the claim.  Forshey (Negative 
evidence is to be considered.); see also Dulin (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact).  In this case, the clinical records do 
not show continuity of symptoms for about 7 years.  

In addition, no competent medical opinion is of record which 
relates any post-service bilateral knee disorders to his 
active service.  As noted above, the Veteran in this case is 
not competent to provide more than a simple medical 
observation.  The Veteran is competent to report symptoms 
such as pain and swelling, but he is not competent to make a 
complex medical diagnosis or to provide a medical opinion 
regarding the etiology thereof as to the claimed 
disabilities.  He is not competent to provide an underlying 
diagnosis for the claimed bilateral knee disorders, nor is he 
competent to provide a medical assessment of whether the 
claimed bilateral knee disorders are etiologically related to 
an event in service, given the fact that his knees were 
clinically determined to be normal by a medical professional 
when he separated from service and his X-rays were normal on 
the post-service VA examination.  The medical opinions are 
competent in nature and therefore afforded more probative 
value than the Veteran's contentions.  The post-service VA 
examination noted a history of knee complaints, but there was 
no clinical diagnosis and the x-rays were normal.  There was 
only a history of knee problems, which is entirely consistent 
with the history in the STRs.  There was no confirmation or 
continued diagnosis of chondromalacia.  Also, as noted, there 
is a subsequent period of approximately 7 years after service 
when no knee problems were reported nor was a diagnosis of 
knee disability made.  

Further, as previously mentioned, since the Veteran failed to 
report for his scheduled VA compensation examination to 
obtain a medical opinion, the Board must make a decision on 
these claims based on the evidence currently of record.  
38 C.F.R. § 3.655(b).  Any information or competent opinion 
which would have resulted from that examination obviously is 
not available since the Veteran failed to report.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).  The 
separation examination did not reveal disease or injury of 
either knee.  The post-service examination conducted promptly 
after service revealed no current diagnoses, only a history 
of knee problems, and the x-ray was normal.  Arthritis was 
not shown in the initial post-service year.  There was a 
break in continuity of symptoms for about 7 years.  There is 
no competent opinion showing that the post-service diagnosis 
of joint disease of the knees to service as the Veteran 
failed to report for his VA examination.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against these service 
connection claims, and they must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


